SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report: December 13, 2013 (Date of earliest event reported) Commission File No.: 0-25969 RADIO ONE, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 52-1166660 (I.R.S. Employer Identification No.) 1010 Wayne Avenue 14th Floor Silver Spring, Maryland 20910 (Address of principal executive offices) (301) 429-3200 Registrant’s telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers Bonus Awards for 2013 On December 13, 2013, the Compensation Committee of the Board of Directors of Radio One, Inc. (the “Company” or “Radio One”) awarded cash bonuses to certain of its named executive officers.The bonuses payable to Peter D. Thompson, Chief Financial Officer, and Linda J. Vilardo, Chief Administrative Officer, were determined in the discretion of the Compensation Committee.Each of Mr. Thompson and Mrs. Vilardo were awarded a cash bonus in the amount of $250,000.00.The Compensation Committee did not make determinations as to bonus compensation for Alfred C. Liggins, III, Chief Executive Officer, Catherine L. Hughes, Founder, or Christopher Wegmann, President – Radio Division and resolved that such amounts would be determined at a later date. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. RADIO ONE, INC. /s/ Peter D. Thompson December 19, 2013 Peter D. Thompson Chief Financial Officer and Principal Accounting Officer
